Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of receipt and entry of the amendment filed on 04/06/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Readable claims 1, 3-10, 12, 15-16 and 19-25 (on the elected species) and claims 26-27 have been examined on the merits.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 15 and 26 are rejected under 35 USC 102(a)(2) as being anticipated by Wang et al. (“Extracellular Vesicles Released from Human Umbilical Cord-Derived Mesenchymal Stromal Cells Prevent Life-Threatening Acute Graft-Versus-Host Disease in a Mouse Model of Allogeneic Hematopoietic Stem Cell Transplantation”, Stem Cells and Development, Volume 25, Number 24, 2016, pages 1874-1883).
	A method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via intravenously and/or subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes (of claims 1 and 15)  [Please note that the amended claim limitation of independent claim 1  of “extracellular vesicles express a natural killer cell (NK) activating receptor ligand “ reads upon in Application’s specification in paragraph 0020/page 7 lines 6-9 and on page 28 and Fig. 17 of the CD63 and CD81 are the (NK) receptor activating ligands. For example, on page 28 states that for Fig. 17, significant expression of both EVs markers CD81 and CD63 were detected] in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) is claimed.
	Wang teaches a method of treating systemic graft-versus-host disease (GVHD-acute GVHD) in a subject in need thereof, the method comprising systemically administering (via in vivo of intravenously and/or subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes [Please note on page 1875 under Characterization of hUC-MSC-EVs and on page 1876 under Results discloses that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands. Furthermore, on page 1875 under Introduction, discloses that Kordelas et al. utilized MSC-derived exosomes to treat one therapy-refractory aGVHD patient, and the clinical manifestations of aGVHD were dramatically alleviated.  Given these encouraging results, we aimed to explore whether EVs released from human UC-derived MSCs (hUC-MSC-EVs) can prevent aGVHD after allo-HSCT in a mouse model.] in the result in the treatment of systemic GVHD (the GVHD is acute) (see entire document including e.g.-pages 1874-1883).
	Therefore, the claimed invention is deemed to anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (“Extracellular Vesicles Released from Human Umbilical Cord-Derived Mesenchymal Stromal Cells Prevent Life-Threatening Acute Graft-Versus-Host Disease in a Mouse Model of Allogeneic Hematopoietic Stem Cell Transplantation”, Stem Cells and Development, Volume 25, Number 24, 2016, pages 1874-1883) in view of Lim et al. (WO 2016043654 A1 DWPI ABSTRACT-the X reference of WO 2016/043654 A1 (Agency for Science Technology and Research (hereinafter ASTR), 24 March 2015)).
	 A method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via intravenously and/or subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes derived from cardiosphere-derived cells (CDCS) (of claims  1, 16 and 19-25)  [Please note that the amended claim limitation of independent claims 1 and 19 of “extracellular vesicles express a natural killer cell (NK) activating receptor ligand “ reads upon in Application’s specification in paragraph 0020/page 7 lines 6-9 and on page 28 and Fig. 17 of the CD63 and CD81 are the (NK) receptor activating ligands. For example, on page 28 states that for Fig. 17, significant expression of both EVs markers CD81 and CD63 were detected] in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, genitalia, liver and/or from the claimed eyes (of claim 8), and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT) is claimed. 
	Wang teaches a method of treating systemic graft-versus-host disease (GVHD-acute GVHD) in a subject in need thereof, the method comprising systemically administering (via in vivo of intravenously and/or subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes [Please note on page 1875 under Characterization of hUC-MSC-EVs and on page 1876 under Results discloses that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands. Furthermore, on page 1875 under Introduction, discloses that Kordelas et al. utilized MSC-derived exosomes to treat one therapy-refractory aGVHD patient, and the clinical manifestations of aGVHD were dramatically alleviated.  Given these encouraging results, we aimed to explore whether EVs released from human UC-derived MSCs (hUC-MSC-EVs) can prevent aGVHD after allo-HSCT in a mouse model.] in the result in the treatment of systemic GVHD (the GVHD is acute) (see entire document including e.g.-pages 1874-1883).
	Wang, however, does not teach extracellular vesicles of exosomes of the treating GVHD in respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia and liver and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT).
	Lim (or “ASTR”) benefically teaches a method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of extracellular vesicles of exosomes in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia and liver and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT) (see entire DWPI document of pages 1-4 and/or of the X reference (“ASTR”) of the entire document of the abstract, page 3, lines 3-5, page 32, lines 16-18, page 17, lines 23-24, page 18, lines 18-20, page 22, line 24, page 50, lines 13-14, lines 15-1, page 51, lines 14-19 and page 53, line 20). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, as previously disclosed by Wang, for the integration/inclusion of extracellular vesicles of exosomes to treat GVHD in respect to the skin, lungs, joints, fascia, gentitalia and liver, as previous disclosed by Lim (or “ASTR”) into Wang, a method of treating systemic GVHD using extracellular vesicles of exosomes [please note that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands], thus, the combination of the each claimed reference of Wang and Lim (or “ASTR) would provide the overall claimed method of specifically treating systemic GVHD affected skin, mucosa, GI tract, and liver of using a therapeutically effective amount of the same claimed extracellular vesicles of exosomes [please note that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands], thereby improving the outcome of treatment in terms of patient survival and the effect of transplant on organs.
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary. 

Claims 16, 19-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (“Extracellular Vesicles Released from Human Umbilical Cord-Derived Mesenchymal Stromal Cells Prevent Life-Threatening Acute Graft-Versus-Host Disease in a Mouse Model of Allogeneic Hematopoietic Stem Cell Transplantation”, Stem Cells and Development, Volume 25, Number 24, 2016, pages 1874-1883) and Lim et al. (WO 2016043654 A1 DWPI ABSTRACT-the X reference of WO 2016/043654 A1 (Agency for Science Technology and Research (hereinafter ASTR), 24 March 2015)) as applied to claims 1, 3-10, 12, 15 and 26 in view of Henriques (the Y reference) of (the article titled “Capicor Awarded $2.4 million by U.S. DoD to Develop Therapeutic Exosome.  Press release [on line] 28 September 2016).  
	Wang teaches a method of treating systemic graft-versus-host disease (GVHD-acute GVHD) in a subject in need thereof, the method comprising systemically administering (via in vivo of subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes [Please note on page 1875 under Characterization of hUC-MSC-EVs and on page 1876 under Results discloses that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands. Furthermore, on page 1875 under Introduction, discloses that Kordelas et al. utilized MSC-derived exosomes to treat one therapy-refractory aGVHD patient, and the clinical manifestations of aGVHD were dramatically alleviated.  Given these encouraging results, we aimed to explore whether EVs released from human UC-derived MSCs (hUC-MSC-EVs) can prevent aGVHD after allo-HSCT in a mouse model.] in the result in the treatment of systemic GVHD (the GVHD is acute) (see entire document including e.g.-pages 1874-1883).
	Wang, however, does not teach extracellular vesicles of exosomes derived from cardiosphere-derived cells (CDCS) nor treating GVHD in respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia, liver and eyes, and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT).
	Lim (or “ASTR”) benefically teaches a method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of extracellular vesicles of exosomes in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia and liver, and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT) (see entire DWPI document of pages 1-4 and/or of the X reference (“ASTR”) of the entire document of the abstract, page 3, lines 3-5, page 32, lines 16-18, page 17, lines 23-24, page 18, lines 18-20, page 22, line 24, page 50, lines 13-14, lines 15-1, page 51, lines 14-19 and page 53, line 20).
	Henriques beneficially teaches exosomes derived from cardiosphere-derived cells (CDCS) to treat GVHD in respect to the eyes (i.e. ocular graft-versus-host disease (oGVHD)) (see entire document e.g.  including pages 1-2). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, as previously disclosed by Wang, for the integration/inclusion of extracellular vesicles of exosomes derived from cardiosphere-derived cells (CDCS) and the treating of GVHD in respect to the skin, lungs, joints, fascia, gentitalia, liver and eyes, as previous disclosed by Lim (or “ASTR”) and Henriques into Wang, a method of treating systemic GVHD using extracellular vesicles of exosomes [please note that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands], thus, the combination of the each claimed reference of Wang and Lim (or “ASTR) and Henriques would provide the overall claimed method of specifically treating systemic GVHD affected skin, mucosa, GI tract, liver and the claimed eyes (i.e. ocular graft-versus-host disease (oGVHD) of using a therapeutically effective amount of the same claimed extracellular vesicles of exosomes [please note that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands] wherein the claimed exosome is derived from cardiosphere-derived cells (CDCS), thereby improving the outcome of treatment in terms of patient survival and the effect of transplant on organs and the effect of transplant on the eyes. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments submitted on 04/06/2022 have been carefully considered but are not deemed persuasive. 
	Applicant argues that Claims 1 and 19, and their dependents provide extracellular vesicles or exosomes that express a natural killer cell activating receptor ligand.  Lim fails to teach or otherwise describe such an extracellular vesicle or exosome or the use of such vesicles to threat a GVHD.  Henriques fails to cure that deficiency.  Thus, Lim, in view of Henriques, fails to teach, suggest, motivate, or render predictable or expected success the claimed invention to one of ordinary skill in the art.  Therefore, Lim, in view of Henriques, does not make the instant claims obvious under § 103.  Applicant requests that the Office withdraw its rejection of claims, 1, 3-10, 12, 15-16 and 19-25 under 35 USC § 103.  
In response, since Applicant has amended claims 1 and 19, Examiner has added the cited reference of Wang by necessitated by amendment to meet claims 1 and 19’ s limitation wherein said extracellular vesicles express a natural killer cell (NK) activating receptor ligand.  
	In addition, in response, however, Examiner maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Wang, Lim (or “ASTR”) and Henriques, individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Lim (or “ASTR”) and Henriques are cited to remedy Wang’s deficiency (necessitated by amendment).  Lim (or “ASTR”) remedies Wang’s deficiency because the cited reference of Lim (or “ASTR”), in its entire DWPI document of pages 1-4 and/or of the X reference (“ASTR”) of the entire document of the abstract, page 3, lines 3-5, page 32, lines 16-18, page 17, lines 23-24, page 18, lines 18-20, page 22, line 24, page 50, lines 13-14, lines 15-1, page 51, lines 14-19 and page 53, line 20), teaches a method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of extracellular vesicles of exosomes in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia and liver, and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT).  Secondly, Henriques remedies Wang’s deficiency because the cited reference of Henriques, in its entire document e.g.  including pages 1-2, teaches exosomes derived from cardiosphere-derived cells (CDCS) to treat GVHD in respect to the eyes (i.e. ocular graft-versus-host disease (oGVHD)). Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, as previously disclosed by Wang, for the integration/inclusion of extracellular vesicles of exosomes derived from cardiosphere-derived cells (CDCS) and the treating of GVHD in respect to the skin, lungs, joints, fascia, gentitalia, liver and eyes, as previous disclosed by Lim (or “ASTR”) and Henriques into Wang, a method of treating systemic GVHD using extracellular vesicles of exosomes [please note that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands], thus, the combination of the each claimed reference of Wang and Lim (or “ASTR) and Henriques would provide the overall claimed method of specifically treating systemic GVHD affected skin, mucosa, GI tract, liver and the claimed eyes (i.e. ocular graft-versus-host disease (oGVHD) of using a therapeutically effective amount of the same claimed extracellular vesicles of exosomes [please note that the extracellular vesicles of exosome express the CD63 and CD81, the (NK) receptor activating ligands] wherein the claimed exosome is derived from cardiosphere-derived cells (CDCS), thereby improving the outcome of treatment in terms of patient survival and the effect of transplant on organs and the effect of transplant on the eyes. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655